Citation Nr: 0324817	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 9, 
1992, for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for schizophrenia, effective March 19, 1992.

In February 2001, the Board granted an earlier effective date 
of November 9, 1992, for the grant of service connection for 
schizophrenia.  Thereafter, the veteran filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2003, the Court determined that the 
Board had failed to adequately consider "all . . . 
applicable provisions of law" and to provide an adequate 
statement of the reasons and bases for its decision.  See 
38 U.S.C.A. § 7104(a).  Specifically, the Court found that 
the Board had failed to indicate whether the veteran was 
entitled to the additional notification requirements in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which had been 
passed during the pendency of the veteran's appeal.  See 
38 U.S.C.A. § 5103(a).

The case has been returned to the Board for further appellate 
review.  


REMAND

In August 2003, the veteran's representative submitted a 
statement indicating that a remand to the RO was warranted 
because VA has not fulfilled its duties under Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Specifically, he stated that VA needed 
to provide the veteran with the proper notice pursuant to 
38 U.S.C.A. § 5103(a) (West 2002).  The Board agrees.   Under 
that section, it states the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  The veteran has not been informed of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, in compliance with the February 2003 Court 
order, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf in connection with his claim 
for entitlement to an effective date 
earlier than February 9, 1992, for the 
grant of service connection for 
schizophrenia.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  If additional evidence is received 
(which has not been previously 
submitted), the RO should then 
readjudicate the claim for entitlement to 
an effective date earlier than November 
9, 1992, for the grant of service 
connection for schizophrenia.  If the 
benefit remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the veteran's VA claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


